DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
                                                                                         
Response to Amendment
2.	In view of Applicant's Advisory Action filed January 12, 2021, the status of the application is still pending with respect to claims 1, 3, 5-8, 11-12, and 15-19.
3.	The amendment filed is insufficient to overcome the rejection of claims 1, 3, 5-8, 11-12, and 15-19 based upon the combination of previously cited art as set forth the last Office action because: the Applicant's claimed invention fails to clarify a distinction over cited references, thus the subject matter is unpatentable.

Response to Arguments
4.	Applicant's arguments filed January 12, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 3, 5-6, and 15-17
	The Applicant respectfully traverses that the combination of Zhang, Chen, and Stern fail to teach or suggest RAR messages having transmission power control command fields of different sizes. The Examiner respectfully disagrees. 
Zhang relates to the field of wireless communication, and in particular to a method for transmitting a random access response message. An eNodeB and a User Equipment for transmitting Random Access Response messages are provided. Specifically, the method enables different RAR messages to be transmitted. Chen also relates to the field of wireless communications including a 3-bit transmit power control (TPC) command for scheduled PUSCH, a 1-bit uplink delay, a 1-bit CSI request, and additional information, such as connection setup information. At this point, the combination of Zhang and Chen suggest Applicants claimed limitations such that Zhang teaches generating first and second RAR messages and Chen suggests that these generated RAR messages can include TPC command fields having sizes. Returning to the applied art, Stern as well relates to the field of wireless communications between base stations and one or more WTRUs including transmitting random access response messages. These RAR messages can be reduced in size, i.e. compact RAR, for limited capacity and/or bandwidth WTRUs. Specifically, elements in the RAR message can be reduced in size. For example, in adding Stern to the combination above suggests that the size of the TPC command field of Chen applied to the first and/or second RAR messages of Zhang can be reduced. The examiner notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the method of reducing elements of an RAR message taught by Stern into the method for transmitting RAR messages disclosed by Zhang as modified by the elements taught by Chen. The motivation for such a modification provides for improved and enhanced communications as suggested by both Stern and Chen. 
	The Applicant also respectfully traverses that the US Provisional Patent Application No. 62/038,194 to which Stern claims priority does not disclose the relied upon subject matter of paragraphs 0194 and 0195. The Applicant respectfully disagrees. The Examiner directs the Applicant to review paragraphs 0146-0147 of the provisional which disclose compact RAR that may be intended for bandwidth 
Therefore, as the claims are reasonably interpreted in their broadest sense, the Examiner believes that Zhang as modified by Chen and Stern indeed do render the Applicants invention as obvious.	
Regarding claims 7-8, 11-12, and 18-19
	The Applicant respectfully traverses that the combination of He, and Seo fail to teach downlink control information having redundancy fields of different sizes. The Examiner respectfully disagrees. 
	He generally relate to the field of wireless communication, and more particularly, to Downlink Control Information (DCI) design. A compact design reduces the bit number of fields in a DCI format. Seo also relates to the field of wireless communication. Specifically, configuring DCIs such that formats of various elements are reduced. The Examiner acknowledges that both He and Seo fail to explicitly suggest a DAI field, however, 3GPP LTE specifies DCI formats for uplink and downlink transmission modes with various fields including DAI.
Therefore, as the claims are reasonably interpreted in their broadest sense, the Examiner believes that He as modified by Seo indeed do render the Applicants invention as obvious.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBEN HAILE whose telephone number is (571)272-3072.  The examiner can normally be reached on 10:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEBEN HAILE/Primary Examiner, Art Unit 2474